UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2015 AURORA DIAGNOSTICS HOLDINGS, LLC (Exact name of registrant as specified in charter) Delaware 333-176790 20-4918072 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 11enter Drive, Suite 300, Palm Beach Gardens, Florida33410 (Address of principal executive offices) (Zip Code)
